DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed May 21, 2021.  Claims 7-12 are currently pending wherein all claims read on a photocurable sealing material.

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Nakatani et al (WO 2014/069027) and Nakatani et al (WO 2013/080737 herein referred to as the second named inventor Ueno.

Summary of claim 7:
A photocurable sealing material comprising 
at least a poly thiol compound as a first component, and 
a third component comprising a (meth)acrylate monomer selected from the group consisting of 4-hydroxybutyl acrylate or 2-hydroxy-3-phenoxypropyl acrylate, 
wherein in the case where the photocurable sealing material is used to produce two sheets having a thickness of 1 mm, a width of 25 mm, and a length of 200 mm, 
the two sheets are photocured by irradiation with an ultraviolet ray, then the photocured sheets are laminated, and 
the laminate is subjected to a load of 10 kg for 10 seconds, an action of causing the lamination interface between the two sheets to disappear is exhibited, and the self-adhesion strength in a T-type peel test is 5 N/25 mm or more when the sheets are pulled at a peel speed of 300 mm/min.

Nakatani teaches a photocurable material for sealing (title) that contains a polythiol (0010), an oligomer having (meth)acryloyl group having a weight average molecular weight of 10,000 to 30,000, a (meth)acrylate monomer (0010), a photoradical polymerization initiator and/or viscosity modifier (0016) as well as a carbodimide compound (0020).  However, Nakatani does not teach or fairly suggest the claimed photocurable sealing material wherein the composition contains a third component comprising a (meth)acrylate monomer selected from the group consisting of 4-hydroxybutyl acrylate or 2-hydroxy-3-phenoxypropyl acrylate and wherein the self-adhesion strength is as claimed when tested as claimed.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763